 

Case 1:19-cv-00569-SES Document5 Filed 04/04/19 Page 1 ofl `

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEYDI LISSETH HERRERA : CIVIL NO.: 1:19-CV-00569
REYES, '

Petitioner,
(Chief Magistrate Judge Schwab)
V. '

CLAIR DoLL, ezal., j

Respondents. : t HARRFSBURG, PA

APR 0 4 2013 \WY/

 

Acknowledgement of Service on the United States Attornev

Pursuant to the Thirty-Second Amended Designation for Service of Process
and Federal Rule of Civil Procedure 4(i), I,U’ Susan Melendez; Cl Stephanie Seto;
l;l Cindy Long; El Amanda Endy acknowledge receipt of the following
documents: '

Order to ShoW Cause dated April 4, 2019 and Petition for Writ of Habeas Corous

z//¢//M /

April 4, 2019 §i;gnature U l

 
   

 

 

IKate Toth, Der)utv Clerk, certify that l served the above listed documents on the
signed recipient on April' 4, 2019.

 

 

